DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 16-28 are currently pending and examined on the merits. 
Claim Objections
Claims 16-17, 19, 22, and 24 are objected to because of the following informalities. Appropriate correction is required.
Claim 16 appears to be missing some punctuation and should read “chondrocytes comprising: contacting”. 
Claim 17 appears to contain a typographical error and should read “centrifuging the whole blood”. 
Claim 17 appears to be missing punctuation in the last limitation and should read “less G-CSF than PRP, and wherein said SPRF comprises less pro0inflammatory factors than PRP, said pro-inflammatory”. 
Claim 18 contains some grammatical anomalies. It appears the claim should read “according to claim 16, wherein the , promote redifferentiation of said differentiated chondrocytes  
Claim 19 appears to be missing some punctuation and should read “said method comprising: contacting”, and “at the site of cartilage injury, and wherein SPRF”. 
Claim 22 appears to be missing some punctuation and should read “said method comprising the steps of: dedifferentiated”. 
Claim 23 appears to contain some grammatical errors and should read “wherein the chondrocyte transplantation”. 
Claim 24 appears to be missing some punctuation and should read “said method comprising the steps of: chondrocytes”. 
Claim 25 appears to contain a typographical error and should read “and the SPRF”. 
Claim 27 appears to contain a typographical error and should read “[t]he method of claim 22 
Claim 28 appears to contain a typographical error and should read “wherein the SPRF”. 
Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). The following rejections are illustrative, though not exhaustive, of the issues present in the currently pending claims. Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution. 
Claim 16 recites the limitation "the culturing medium". There is insufficient antecedent basis for this limitation in the claim.
Claim 16 contains the limitation “the culturing medium of chondrocytes”. It is unclear if the chondrocytes recited in this limitation are the dedifferentiated chondrocytes or another population of chondrocytes. 
Claim 17 contains numerous abbreviates. The first time an abbreviated term is used in the claims it should be contained in parentheses preceded by the full term.
Claim 17 contains the limitation “a fibrin clot (platelet rich fibrin)”. It is unclear what is intended by the limitation contained in the parentheses, whether the contents therein are a requirement of the claim.
 
Claim 17 contains the limitation “wherein said SPRF is obtained by… as an exudate or releasate thereof, and/or wherein the SPRF comprises”. The limitations following the “and/or” are not directed to methods of obtaining the SPRF. Thus, it is unclear how the limitations following the “and/or” may be considered in the alternative to the method steps. 
Claim 17 contains the limitation “said pro-inflammatory factor(s) being selected from the group comprising at least IL-6, IL-8, IL-12, TNF-α”. This limitation appears to be directed towards a Markush group, However, use of “at least” renders it unclear whether the recited factors are alternatives or are all required limitations of the claim. 
Claim 18 contains the limitation “preferably if measured by the col II/col I ratio”. It is unclear if this limitation is a requirement of the claim or purely optional. Further, it is unclear if the measurement is analyzing whether the method promotes differentiation or if it is analyzing whether the SPRF inhibits redifferentiation.  
Claim 19 recites the limitation "said chondrocytes". There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "at the site of cartilage injury". There is insufficient antecedent basis for this limitation in the claim.
Claim 19 contains the limitations “contacting a serum fraction of platelet rich fibrin (SPRF) with dedifferentiated chondrocytes, thereby improving the proliferation rate of said chondrocytes… wherein SPRF is contacted with the dedifferentiated chondrocytes also administered to the same site of cartilage injury”. It is unclear if this claim is indicating that the dedifferentiated chondrocytes are contacted with SPRF both in vitro and in vivo or just in vivo. 
Claim 20 contains multiple conjunctions such that it is unclear which conditions are grouped together, if any, or if all of the conditions are intended to be alternatives. 
Claim 21 appears to contain a typographical error and should read “wherein the 
Claim 22 recites the limitation "the proliferated chondrocytes". There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitations “the age” and "the donor". There is insufficient antecedent basis for these limitations in the claim.
Claim 25 contains the limitation “wherein chondrocytes are transplanted into the patient… to the same site as chondrocytes”. Claim 25 depends from claim 22, which refers to dedifferentiated chondrocytes. It is unclear if claim 25 is referring to the population of dedifferentiated chondrocytes of claim 22 or a different population of chondrocytes. 
Claim 26 provides for the use of SPRF, but, since the claim does not set forth any steps involved in the process, it is unclear what process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See for example Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim 27 contains the limitation “preferably if measured by the col II/col I ratio”. It is unclear if this limitation is a requirement of the claim or purely optional. 
Claim 28 recites the limitation "in the cell culture". There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 112(d)/4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 24 refers to chondrocytes as opposed to dedifferentiated chondrocytes. Thus, claim 24 improperly broadens the scope of the claim from which it depends. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). See the rejections under 35 U.S.C. 112 for further explanation. 

Prior Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien et al., Incorporation of exudates of human platelet-rich fibrin gel in biodegradable fibrin scaffolds for tissue engineering of cartilage. Journal of Biomedical Materials Research, Vol. 100B, No. 4 (May 2012) pages 948-955 (cited on IDS 10/2/20, hereinafter Chien).
Chien discloses methods of culturing chondrocytes on 2D and 3D fibrin scaffolds incorporating human platelet-rich fibrin exudates. Chondrocytes cultured in the presence of the exudates demonstrate significantly increased proliferation and differentiation. Chien concludes that fibrin exudates are useful for promotion of re-differentiation of chondrocytes. Chien does not compare  the effects of platelet-rich plasma (PRP) to the fibrin exudates. Chien further suggests that the scaffolds containing chondrocytes may be useful for cartilage tissue engineering applications. 
Drengk et al., Influence of platelet-rich plasma on chondrogenic differentiation and proliferation of chondrocytes and mesenchymal stem cells. Cells Tissues Organs, Vol. 189 (2009) pages 317-326 (hereinafter Drengk). 
Drengk discloses methods of culturing chondrocytes in the presence of PRP. Drengk explains that inclusion of PRP in the culture media results in an increase in the proliferation of the chondrocytes, and promotes a dedifferentiated phenotype. 
Lacza et al., US Publication No. 2014/0227241 A1 (cited on IDS dated 10/2/20, hereinafter Lacza). 
Lacza discloses methods of preparing an isolated serum fraction of platelet rich fibrin (SPRF) by collecting whole blood, within 5 minutes of collection centrifuging the blood at about 3000 g for about 10 minutes to obtain a fibrin clot. The fibrin clot is then pressed or squeezed to obtain the SPRF. Lacza further discloses adding the SPRF to culture media to induce proliferation in cells cultured therein. Lacza does not disclose culturing chondrocytes in the SPRF-containing media. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632